Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: Applicant is requested to update the “Cross References”, since the U.S. Patent Application No. 16/216,641 is now U.S. Patent No. 10,716,023.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


6.	Claims 2-3, 5, 11-12, 14, 20-21, 23 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2021/0274535), hereinafter referred to as Yi.
Regarding claim 2, Yi discloses: (1) a wireless device may receive the downlink control signaling in a payload sent/transmitted by the base station via a PDCCH. The payload sent/transmitted via the PDCCH may be referred to as downlink control information (DCI). The PDCCH may be a group common PDCCH (GC-PDCCH) that is common to a group of wireless devices, see 0228 (corresponding to receiving a common downlink control information message on a group common physical downlink control channel); (2) the base station 3804-fig.38A may send, to the wireless device 3808, a first slot indicator/indication of the first cell, and a second slot format indicator/indication for the second cell, and therefore the first slot indicator is different from the second slot indicator, and the base station 3804 and the wireless device 3808 can communicate to each other based at least in part on the first slot format indicator and the second slot indicator, see 0557. 

         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a first slot format indicator and the second slot format indicator, which in combination represents a set of slot format indicators into the GC-PDCCH of the system of Yi.  The suggestion/motivation for doing so would have been to enable the UE to monitor control channels associated with one or more cells to receive the control channel for facilitating improved reliability facilitated by self-carrier scheduling and/or improved control signaling throughput facilitated by cross-carrier scheduling.
	Regarding claim 3, the wireless device may receive group-common downlink control information (DCI) comprising a slot format indication (SFI) of one or more slots for the first cell. Since the common DCI comprising SFI of one or more slots (note:1 which an indicator indicating a symbol-level DL/UL direction in specific slot(s), which may be transmitted on a GC-PDCCH), this implies the common DCI comprising a set of slot format indicators that includes the first slot format indicator and the second format indicator, see 0619.
	Regarding claim 5, the first DCI may be based on a first DCI format; one or more DCI fields of the DCI format for the first DCI may be determined on an active DL/UL BWP (Bandwidth part), see 0536.
Regarding claim 11, please see the rejection of claim 2. The rejection of claim 2 described above is for a method of for wireless communication for the UE to receive a DCI from the base station, and it should be noted that a method for wireless 
Regarding claim 12, see rejection of claim 3, since claim 3 describes a method in which the UE receives common downlink control information message from the BS; and claim 12 similarly describes a method in which the BS transmits to the UE common downlink control information message.
Regarding claim 14, please see the rejection of claim 5. The rejection of claim 5 described above is for a method of for wireless communication for the UE to receive a DCI from the base station, and further comprising a step of determining a transmission format that comprises a downlink resource and a uplink resource and it should be noted that a method for wireless communication in which the base station transmits the DCI to the UE, and further comprising a step of determining a transmission format that comprises a downlink resource and a uplink resource, can be performed in a similar manner.
Regarding claim 20, this claim has similar limitations as those of claim 2.  Therefore, it is rejected under Yi et al. for the same reasons as set forth in the rejection of claim 2.
Regarding claim 21, this claim has similar limitations as those of claim 3.  Therefore, it is rejected under Yi et al. for the same reasons as set forth in the rejection of claim 3. 
Regarding claim 23, this claim has similar limitations as those of claim 5.  Therefore, it is rejected under Yi et al. for the same reasons as set forth in the rejection of claim 5.

Regarding claim 30, this claim has similar limitations as those of claim 12.  Therefore, it is rejected under Yi et al. for the same reasons as set forth in the rejection of claim 12.

                                  Allowable subject matter
7.	Claims 4, 6-10, 13, 15-19, 22, 24-28 and 31 would be allowable if rewritten or amended to include all of the limitations of the base claim and any intervening claims.

                                 Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun et al. (US 2019/0174487); Kim et al. (US 2018/0309513); Zhang et al. (US WO 2020/135159); Choi et al. (EP 3618546 A1) are cited, and considered pertinent to the instant specification.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465